Citation Nr: 1122096	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1953 to April 1975.  He died in January 2005 at the age of 71.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied entitlement to the benefit currently sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge in a videoconference hearing from Jackson, Mississippi in September 2009 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

This matter was remanded in August 2010 for additional adjudication.  This having been completed, the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2005, at age 71; the death certificate shows that the Veteran's death was due to dissecting aortic aneurysm and peripheral vascular disease; other significant conditions contributing to death but not resulting in the underlying cause were noted to be hypertrophic cardiomyopathy, hypothyroidism, and chronic obstructive pulmonary disease (COPD); an autopsy was not performed.

2.  At the time of his death, the Veteran was not service-connected for any disorder.

3.  The Veteran's service records do not indicate that the Veteran had military service in the Republic of Vietnam or that he was exposed to a herbicide agent during military service.

4.  The preponderance of the medical evidence indicates that dissecting aortic aneurysm, peripheral vascular disease, hypertrophic cardiomyopathy, hypothyroidism, and chronic obstructive pulmonary disease are not causally or etiologically related to service or to a service connected disability.

5.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in December 2007 and March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the Board notes that the Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, specific to a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the appellant was provided a notice letter dated in March 2008 regarding her claim.  The letter informed the appellant that at the time of his death, the Veteran was not service-connected for any conditions and that, in order to establish service connection for his death, evidence showing  that the Veteran's death, from dissecting aortic aneurysm and peripheral vascular disease, was related to military service.  The letter then went on to state the criteria for service connection.  The Board finds that the March 2008 letter met the notice requirements set forth in Hupp.

However, even if the March 2008 letter was deficient, the Board finds that any deficiency in the notice to the claimant was harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)  In this regard, the Board finds that the presumption of prejudice on VA's part would be rebutted in this case by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly had actual knowledge of notice requirements set out in Hupp, as well as the evidence the claimant was required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this regard, the Board notes that the appellant was provided numerous letters and documents that outlined in detail the information required to prevail in this case, to include VCAA notice, a rating decision, a statement of the case, and a supplemental statement of the case.  The appellant has also submitted a report from a physician in connection with the claim.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment records, certificate of death, post-service VA and private treatment records, and statements in support of the appellant's claim, have been associated with the claims file.  The Veteran's claims file was also sent for an independent medical expert opinion, which was provided in January 2010.  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.

Further, the appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.

II.  Analysis

In this case, the appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran had post traumatic stress disorder that put stress on his heart and caused his death.  The appellant also asserts that the Veteran was exposed to Agent Orange in service and that this caused ischemic heart disease that caused his death.  

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if such diseases become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In addition, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia. 75 Fed. Reg. 53,202. This rule became effective October 30, 2010.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran died on January [redacted], 2005, at age 71.  The death certificate shows that the Veteran's death was due to dissecting aortic aneurysm and peripheral vascular disease.  Other significant conditions contributing to death but not resulting in the underlying cause were noted to be hypertrophic cardiomyopathy, hypothyroidism, and chronic obstructive pulmonary disease (COPD).  An autopsy was not performed.  At the time of his death, the Veteran was not service-connected for any disorder.

The Veteran's service treatment records indicate that the Veteran had occasional complaints of chest pain, but no clear diagnosis underlying cardiac or pulmonary disease process during service.  

After service, the Veteran's treatment records indicate an extensive cardiopulmonary treatment history.  The Veteran was also noted to have a past medical history of COPD, interstitial lung disease, chronic respiratory failure, chronic anemia, hypertrophic cardiomyopathy and pace maker implant.  In addition, the Veteran was noted to have an aortic aneurysm with dissection.

In order to determine whether there was any etiological link between the cause of the Veteran's death and his military service, the Board, in December 2009, requested a medical expert opinion regarding whether it was as likely as not that the Veteran's in-service complaints of chest pain represented an early onset of any later  diagnosed heart or lung disorder.  The medical expert was also asked to opine on whether the Veteran had ischemic heart disease at the time of his death and, if so, whether the ischemic heart disease contributed to the Veteran's death substantially and materially, combined to cause death, or aided or lent assistance to the production of death.  The expert was also requested to opine on whether ischemic heart disease produced debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the disease or injury primarily causing death (i.e., accelerating death).  

The medical expert opinion was provided in January 2010.  The opinion was provided by the Chief of the Cardiology Section at the VA Medical Center in Salem, Virginia.  The medical expert indicated that the Veteran's medical records and claims file had been reviewed in connection with the report and also noted the Veteran's medical history.  It was noted that in November 25, 2003, the Veteran was admitted with chest pain and cardiac catheterization performed showed non-obstructive coronary artery disease, but a dilated aorta.  A Subsequent CT of the chest showed Type III aortic dissection.  The Veteran was denied surgery due to co-morbidities.  The medical expert noted that between November 2003 and the Veteran's death in January 2005, the Veteran was living with an ongoing critical condition, which was an aortic aneurysm with dissection, which was a high risk for imminent death.  It was explained that the Veteran's coronary artery disease was not severe enough to cause symptoms or mortality.  And the medical expert found that there was no etiologic link between the Veteran's military service and his death.  He also found that it was unlikely that the Veteran's in-service complaints of chest pain represented early onset of his later heart or lung disease and that none of the stated causes of death could have had their onset years ago in the service.  The medical expert also found that the Veteran had mild ischemic heart disease that did not contribute to his death or any debilitating effects.  He noted that patients with significant aneurysm and dissection cannot survive long enough for this to have started in the service.  

In support of her claim, the appellant submitted the report of a VA physician.  In this statement, dated in October 2009, the VA physician indicated that he was asked to render an opinion as to whether the Veteran's PTSD had an effect on his heart condition.  The physician noted that several studies in the past have shown a direct link of PTSD affecting the cardiovascular system.  He indicated that the mechanisms included increased sympathetic activity and hormonal influences.  Most recently, a study by the Harvard School of Public Health and Veterans Affairs claimed that prolonged stress was "cardiotioxic."  The physician reported that after further searching for studies to show that PTSD had no effect or beneficial effect on the cardiovascular system, none could be found.  Therefore, the physician stated that it was his opinion that the Veteran's PTSD more likely than not aggravated his heart condition and directly contributed to his early death.  

Based on the foregoing, the Board finds that service connection for cause of the Veteran's death is not warranted in this case.  38 C.F.R. § 3.303, 3.307, 3.309, 3.312.

First, the Board notes that the Veteran's service records do not indicate that the Veteran had service in the Republic of Vietnam.  In addition, while he was noted to have ischemic heart disease at the time of his death, the January 2010 medical expert rendered an opinion that his mild ischemic heart disease did not contribute to his death or any debilitating effects.  Therefore, while service connection would have been warranted for ischemic heart disease under 38 C.F.R. § 3.309, if the Veteran had had Vietnam service, it was not found to have contributed substantially or materially to the cause of the Veteran's death, combined to have caused death, aided or lent assistance to death, or even produced debilitating effects and general impairment that would have rendered the effects of the disease or injury primarily causing death.  Entitlement to service connection for cause of the Veteran's death due to presumptive Agent Orange exposure is therefore not available in this case.  

With respect to direct service connection, the evidence also indicates that service connection is not warranted on this basis either.  In this regard, the Board notes that the Veteran was not service-connected for any disorder prior to his death.  After service, the Veteran was noted to have a medical history of COPD, interstitial lung disease, chronic respiratory failure, chronic anemia, hypertrophic cardiomyopathy and pace maker implant.  He was also noted to have aortic aneurysm with dissection and peripheral vascular disease.  With respect to whether any of these conditions had their onset as a result of the Veteran's military service, the January 2010 medical expert found that, between November 2003 and the Veteran's death in January 2005, the Veteran was living with an ongoing critical condition, which was an aortic aneurysm with dissection, which was a high risk for imminent death.  It was explained that the Veteran's coronary artery disease was not severe enough to cause symptoms or mortality.  And the medical expert found that there was no etiologic link between the Veteran's military service and his death.  He also found that it was unlikely that the Veteran's in-service complaints of chest pain represented early onset of his later heart or lung disease and that none of the stated causes of death could have had their onset years ago in the service.  

In this regard, the Board notes that the appellant submitted the opinion of a VA physician dated in October 2010 that provided a link between PTSD, the Veteran's heart condition, and the Veteran's death.  The Veteran however has not been service-connected for PTSD and there is no indication in his medical records that he has such as disorder.

In this regard, the board notes that the credibility and weight to be attached to medical opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).

In this case, the Board finds that the opinion of the January 2010 medical expert should be given the most weight.  This physician is noted to be Chief of the Cardiology Section at the VA Medical Center in Salem, Virginia, and reported that he reviewed the Veteran's medical records and claims file in conjunction with his report.  While the October 2010 VA physician indicated a link between PTSD and the Veteran's heart condition and death, this physician did not indicate that he had familiarity with the Veteran's medical history or reviewed is claims file.  If he had, he would likely have noticed that the Veteran has not been diagnosed with or been service-connected for PTSD.  

In addition, the Board has considered the appellant's contentions that the Veteran's disabilities were caused by his military service and caused or contributed to his death.  The appellant, however, as a layperson, is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but lay witnesses are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this case, as the appellant has only provided her own conclusory statements regarding causation, the Board finds that the appellant's contentions, including regarding a nexus between the Veteran's service, his disabilities, and his death, to be of little probative value, as she is not competent to opine on a medical question.  While the appellant believes that the Veteran's fatal disorders were due to the Veteran's active service, the medical evidence, including the opinion of the January 2010 VA medical expert, does not support that assertion.

As the medical evidence of record is against the claim, the Board finds no basis for a favorable disposition of the appellant's claim.  Accordingly, the appeal is denied.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


